Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1099
                       Lower Tribunal No. 15-15587
                          ________________


                             Ricardo Garcia,
                                  Appellant,

                                     vs.

         Deutsche Bank National Trust Company, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Ricardo Garcia, in proper person.

     DeLuca Law Group, PLLC, and Joseph G. Paggi III (Fort
Lauderdale), for appellee.


Before SCALES, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.